t c memo united_states tax_court grant k hagestad petitioner v commissioner of internal revenue respondent docket no filed date jon t flask for petitioner warren p simonsen for respondent memorandum opinion tannenwald judge respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax for the taxable_year and increased interest under sec_6621 c of dollar_figure after concessions by the parties the issue for unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure decision is whether respondent may adjust petitioner's income under the mitigation provisions found in sec_1311 to background this case was submitted fully stipulated under rule the stipulation of facts and exhibits are incorporated herein by this reference and found accordingly at the time the petition was filed in this case petitioner resided in carson city nevada petitioner timely filed a federal_income_tax return for subsequent to a valid extension on date respondent mailed a statutory_notice_of_deficiency to petitioner on date for the taxable_year the notice_of_deficiency during all relevant periods petitioner was a cash-basis taxpayer during petitioner purchased an interest in certain computer equipment for dollar_figure cash and a note for the balance of his dollar_figure purchase_price the equipment was then leased to a third party petitioner claimed deductible losses from the leasing of the computer equipment the computer leasing deductions clds in the following amounts year amount dollar_figure big_number big_number on date respondent issued a statutory_notice_of_deficiency for the taxable years and the notice_of_deficiency based on the disallowance of the cld's for and and the exclusion of a separate item of dollar_figure of income from the taxable_year and its inclusion in because the dollar_figure exclusion exceeded the disallowed dollar_figure cld the notice_of_deficiency did not result in a deficiency for but rather in an overassessment no part of which however was ever paid_by respondent petitioner filed a protective refund claim with respect to this overassessment as to which no further action was taken by petitioner and which was rejected by respondent as part of the notice_of_deficiency the issue of the cld's was resolved by settlement the parties agreed on date by a stipulation of agreed adjustments the stipulation that in only dollar_figure of the dollar_figure cld would be allowed and the remaining dollar_figure would be disallowed and suspended in accordance with the at_risk_rules under sec_465 the dollar_figure cld for was disallowed in full and the loss was also suspended in accordance with the at_risk_rules since the taxable_year was not before the court the stipulation was silent as to the treatment of the cld of dollar_figure the issue of the correct year of inclusion of the dollar_figure of income was resolved in hagestad v commissioner tcmemo_1993_300 issued on date wherein we decided that such income was properly reported by petitioner in the amount of tax petitioner paid for was never different from the amount he reported on his return during date petitioner filed claims for refund for the and taxable years in which petitioner claimed carryovers of the and suspended cld's pursuant to sec_465 the amount of the deduction which was carried forward from to was dollar_figure the claims for and were handled by revenue_agent phillip valenzuela who was thoroughly familiar with the notice_of_deficiency and the stipulation the claim for was allowed by respondent on or about date the claims for and were allowed by respondent on date the refund for the purposes of applying sec_6501 the amount of gross_income reported by petitioner for taxable_year was dollar_figure neither petitioner nor respondent executed any waivers or extensions pursuant to sec_6501 for extending the period of time for assessing the tax_liability for any year at issue discussion sec_6501 provides that the commissioner generally ha sec_3 years from the date of the filing of a return to assess the tax there are several exceptions listed in sec_6501 for cases in which for example fraud or substantial omission of items are involved which the parties agree do not apply here respondent did not issue the notice_of_deficiency within the time required by sec_6501 thus this failure would act as a bar to the assessment of tax for unless respondent can obtain the benefit of the mitigation provisions of sec_1311 through the mitigation provisions were first enacted in to prevent the government or the taxpayer from obtaining an unfair benefit by assuming an inconsistent_position and then taking shelter behind the protective barrier of the statute_of_limitations s rept 75th cong 3d sess c b part these are very technical provisions written to cover only specific instances of inconsistent treatment and are not intended to grant the court sweeping equitable powers 95_tc_397 and cases cited thereat on the other hand one must not construe the provisions so strictly or so narrowly as to undermine the purpose for which they were enacted id the factual frame of reference herein is petitioner took a cld of dollar_figure on his return upon the audit of that return respondent disallowed the deduction but did not determine a deficiency for that year because respondent removed dollar_figure of income included in that return on the ground that it was properly includable in income for by virtue of our decision in hagestad v commissioner supra respondent's position as to the includability of the dollar_figure in income was rejected and petitioner's position that it was properly reported in was sustained as a result of the expiration of the 3-year period of limitations in respect of the effect of the foregoing events was to leave petitioner's return accepted as filed thereby giving petitioner the full benefit of the cld which respondent had disallowed on audit petitioner based upon respondent's disallowance of the cld for and the suspension provisions of sec_465 applied a portion of that deduction in an amended_return for and received a refund in the question before us is whether under the foregoing circumstances respondent can obtain the benefit of the mitigation provisions respondent contends that petitioner received the benefit of a cld of dollar_figure in and then again to the extent of dollar_figure in by virtue of the refund and that this scenario is a textbook example of the kind of abuse the mitigation provisions were designed to prevent petitioner on the other hand contends that the cld was disallowed and that the fact that respondent failed timely to assess a deficiency does not alter this fact thus petitioner argues he did not maintain an inconsistent_position by carrying forward the disallowed deduction as permitted by sec_465 petitioner asserts that whatever unpaid tax_liability which might exist is due not to any_action on the part of petitioner but is a consequence of respondent's litigation gamble in 72_f3d_1338 7th cir affg tcmemo_1994_492 the court_of_appeals for the seventh circuit approved our articulation of the following elements involved in determining whether the mitigation provisions apply an error occurred in a taxable_year which cannot otherwise be corrected by operation of law sec_1311 there was a determination within the meaning of sec_1313 for another year with respect to the item giving rise to the error sec_1311 the determination was within one of the categories enumerated in sec_1312 as a circumstance of adjustment eg a double allowance of a deduction sec_1312 sec_1311 and the party who prevailed in the determination maintained a position that was adopted there and that was inconsistent with the erroneous treatment sec_1311 if the mitigation provisions apply the taxable_income for the year of the error may be adjusted under sec_1314 sec_1311 having invoked the mitigation provisions respondent bears the burden of proving that each of the four requirements has been met fruit of the loom inc v commissioner f 3d pincite initially we think it clear that there was an error in that as a result of our decision in hagestad v commissioner tcmemo_1993_300 petitioner in fact received the benefit of a cld for it is equally clear under sec_465 that petitioner was not entitled to the cld for and indeed petitioner so concedes it is also clear that the correction of that error is barred by the normal 3-year period of limitations thus the first of the above-stated elements is present turning to the second element a determination within the meaning of sec_1313 includes a final disposition by the secretary of a claim_for_refund sec_1313 petitioner concedes that the refund is such a determination for the purposes of the mitigation provisions the determination must also be with respect to the item giving rise to the error sec_1311 sec_1_1311_b_-1 income_tax regs cf 65_tc_422 tannenwald j concurring pincite mitigation provisions did not apply 584_f2d_53 5th cir petitioner argues that any deficiency with respect to his taxable_year was not due to the cld which petitioner concedes he was not entitled to but due to the inclusion of the dollar_figure of income which respondent initially excluded from the taxable_year and was forced to re-include as a result of our decision in hagestad v commissioner supra by this argument petitioner appears to be maintaining that it was the omitted income that was the item giving rise to the error petitioner's analysis fails to recognize that while the omission_of_income provided the foundation for the resulting error it was the cld that became the error which gave rise to the application of mitigation provisions in this respect 95_tc_397 provides helpful guidance in that case the disallowance of certain deductions resulted in increased amounts of taxable_income and became the foundation for a reallocation of net_operating_loss deductions in holding that the mitigation provisions applied we concluded that the same item was involved namely the net_operating_loss as we see it the only difference between the situation in that case and that involved herein is that in bolten unrelated deductions were involved whereas in the instant case we are dealing with an item_of_income however both deductions and omissions affect the determination of taxable_income consequently we think that any distinction based on a same item argument is a distinction without a difference in short we are satisfied that the second element enunciated in fruit of the loom inc v commissioner supra has been satisfied finally we turn to the third and fourth elements enunciated in fruit of the loom test these elements require that there be a double deduction sec_1312 and that petitioner have maintained inconsistent positions with respect to the deduction sec_1311 that is the carryforward of a portion of the cld to must be inconsistent with the treatment accorded that portion in sec_1_1311_b_-1 income_tax regs since it is clear that a portion of the cld was allowed in by the refund we would have to find that that portion of the deduction had also been allowed in for the mitigation provisions to apply thus the decision in this case turns on what exactly was the treatment accorded the deduction in was it allowed or not if it was allowed this would be the erroneous treatment needed to invoke the mitigation provisions the determination would reflect a case of double deduction one of the enumerated circumstances of adjustment sec_1312 and the facts of this case would fit squarely under the prohibition against double deductions set forth in the statute the regulations and the legislative_history sec_1312 s rept supra c b part pincite sec_1_1312-2 example income_tax regs if it was not allowed there would be no error and no inconsistent_position the carryforward would not have resulted in a double deduction and the mitigation provisions would not apply to lift the bar of sec_6501 petitioner contends that the cld's were not allowed for purposes of the statute but were suspended and properly carried forward under the at_risk_rules of sec_465 in the notice respondent disallowed the deductions petitioner did not contest this disallowance and agreed to the stipulation which disallowed the cld's for and but was silent as to petitioner contends that with the stipulation he was agreeing in both principle and practice that all clds were subject_to the at_risk_rules of sec_465 including the one claimed in petitioner notes that neither he nor respondent has ever changed position as to the allowability of the cld's petitioner does however recognize that the tax he paid for which was computed after taking the cld for that year was never altered by the stipulation petitioner argues a deduction in the amount of dollar_figure the amount petitioner had at risk in the transaction for purposes of sec_465 was allowed all other_amounts were disallowed and suspended the fact the disallowance did not result in the imposition or collection of any additional tax is not relevant respondent contends to the contrary and we agree that it is very relevant petitioner confuses the legal question of whether or not the cld's were allowable or should have been allowed with the factual question of whether or not they were actually allowed for this reason we see no need to decide whether the stipulation would apply to the cld originally allocated to the taxable_year as this would only help determine whether the deduction at issue was allowable not whether it was actually allowed with respect to petitioner's taxable_year petitioner filed a return reporting a certain amount of income which he reduced by a certain amount of cld he then paid tax on this lower amount of net_income regardless of respondent's various positions during the dispute and litigation the amount of tax petitioner paid for never changed and was never different from the amount he reported on his return for example petitioner argues that respondent's decision through revenue_agent valenzuela to grant petitioner's refund was necessarily based on the conclusion that the cld's were not allowed in we however think respondent's actions could just as well have been based on a conclusion that the deductions should not have been allowed and that the proper action at the later date was to allow the refunds based on the carryforwards and then to press for correction of the original mistake using the mitigation provisions see 28_tc_421 in 66_tc_496 affd 649_f2d_264 4th cir the commissioner asserted a deficiency based on shifting income from a later year to an earlier year the commissioner issued a refund on his own initiative for the later year the taxpayer paid the deficiency sued in district_court and won a refund for the earlier year the commissioner then sought relief under the mitigation provisions to assert a deficiency with respect to the later year this court rejected the taxpayers' argument that there was no error as to the later year because the refund had been forced upon them in 6_tc_221 the taxpayer trust was prepared to pay tax on a distribution on behalf of a beneficiary but the commissioner gave it a deduction this court later determined that the beneficiary should not be taxed in a later action by the commissioner under the mitigation provisions to re-open the year the trust received the deduction this court rejected the trust's argument that it privately maintained a consistent position because it did not originally claim the deduction it does not seem important to us who proposed the allowance of the deduction or upon what theory the important fact is that it was allowed that a tax was paid pursuant to the allowance of the deduction and that the action was erroneous id pincite in the same way in spite of the fact that petitioner agreed in principle that he was not entitled to the cld he nevertheless took it that is used it to reduce his gross_income and paid less tax as a result and it was thus certainly allowed in the plain meaning of those words to argue otherwise is merely to play games with words bolten v commissioner t c pincite the fallacy of petitioner's position herein becomes apparent in the following context assume a scenario in which only petitioner's and returns had been audited and the cld's for those years had been disallowed and after litigation the disallowances were sustained petitioner's return had never been audited and petitioner had applied the decisions in respect of and to the cld in determining its carryforward of suspended amounts under sec_465 and obtained a refund for based on those carryforwards there can be no doubt that in this scenario the cld was allowed for for purposes of the mitigation provisions we think that the situation in this case is no different the inescapable fact is that the determination that the dollar_figure was properly reported by petitioner in produced the result that the disallowance of the cld was negated because of the expiration of the period of limitations and petitioner was left in the same position as he would have been in if his return had never been audited in our analysis we have kept in mind that the legislative_history contemplated the type of facts involved here disputes as to the year in which deductions belong should never result in a double reduction of tax s rept supra c b part pincite because we hold that the cld was allowed in for the purposes of sec_1311 and sec_1312 we find that there was a double deduction and that petitioner did maintain an inconsistent_position with respect to the cld thus the third and fourth elements enunciated in fruit of the loom inc v commissioner supra have been met accordingly we conclude that the mitigation provisions are applicable and operate to lift the time bar of sec_6501 the mitigation provisions once applicable do not allow respondent to re-examine the barred year de novo but rather merely allow an adjustment to the extent of the inconsistency sec_1311 sec_1314 sec_1_1314_a_-1 income_tax regs see bittker lokken federal taxation of income estates and gifts par pincite 2d ed in this case respondent may adjust petitioner's income by the amount of the cld taken in and carried forward to agreed to by the parties to be dollar_figure additions to tax petitioner concedes that were we to find the mitigation provisions applicable any resulting underpayment in tax was due to a tax-motivated transaction as described in sec_6621 thus we sustain respondent on this issue the addition will be based on the figure agreed to by the parties of dollar_figure due to concessions by respondent decision will be entered under rule
